DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims, Remarks, and Declaration under 37 C.F.R. 1.132 filed November 10, 2020.
In view of the Amendments to the Claims filed November 10, 2020, the rejections of claims 1-8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent August 21, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-3, 5, 6, and 8 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites, “each of the hydrocarbons is an alkene or an alkane”. 
Claim 1 recites, “said hydrocarbons being 1-octadecene” which can be interpreted to require all said hydrocarbons as 1-octadecene or can be interpreted to require said hydrocarbons including 1-octadecene. 
Under the interpretation that the claimed “said hydrocarbons being 1-octadecene” requires all said hydrocarbons as 1-octadecene, claim 2 does not further limit claim 1 since 1-octadecene is an alkene. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh et al. (“Reduction in surface recombination through hydrogen and 1-heptene passivated silicon nanocrystals film on silicon solar cells” Solar Energy 89 (2012) pages 489-495 included in applicant submitted IDS filed November 20, 2017) in view of Ishizaki et al. (“Study of Alkyl Organic Monolayers with Different Molecular Chain Lengths Directly Attached to Silicon” Langmuir, Vol. 22, No. 24, 2006 pages 9962-9966 included in applicant submitted IDS filed March 29, 2019) and Baek et al. (U.S. Pub. No. 2014/0326305 A1).
With regard to claims 1-3, 5, 6, and 8, Rajesh et al. discloses a solar cell composite, wherein
silicon nanoparticles are provided on an outermost surface of semiconductor (see Abstract teaching “silicon (Si) nanocrystal layer on single crystalline Si solar cell”; see Results and discussion at right column, page 490 “H-Si and Hep Si NC’s coated over the solar cell”),
the semiconductor forming a p-n junction solar cell for converting at least part of irradiated light in the visible light range to electricity (implicit in the cited single crystalline Si solar cell/semiconductor; also see Fig. 3(b) exemplifying p-n junction solar cell; also see Results and discussion at right column, page 490 “p-n type solar cell”), and wherein
at least some of the silicon nanoparticles are not greater than 5 nm in diameter (see Experimental details starting at the left column, page 490 teaching “Si NC’s of size 1 ± 0.3nm”), and wherein
the silicon nanoparticles comprise respective surfaces that are bonded with and terminated with hydrocarbons of not greater than 5 nm in molecular length, said respective surfaces being non-oxidized (see Abstract teaching “1-heptene molecules” which would provide for the claimed respective surfaces of the silicon nanoparticles are bonded with and terminated with hydrocarbons of not greater than 5 nm in molecular length, said respective surfaces being non-oxidized), whereby
the silicon nanoparticles absorb irradiated ultraviolet and perform energy transfer to the solar cell (see left column, page 493 teaching photoluminescence of “Hep-Si NCs is at 360 nm” which is cited to provide for the claimed perform energy transfer to the solar cell), wherein
the p-n junction solar cell is a silicon p-n junction solar cell (see Results and discussion at right column, page 490 teaching “Si solar cell. It is a p-n type solar cell”).

Rajesh et al. teaches silicon nanoparticles bonded and terminated with 1-heptene in order to provide surface passivation on the silicon nanoparticles (see for example Abstract) but does not teach the specifically claimed 1-octadecene.
However, Ishizaki et al. teaches a study of attaching hydrocarbons on the surface of silicon, also for surface passivation of the silicon (see Abstract and first paragraph of 
Ishizaki et al. teaches selecting 1-octadecene (see Abstract) for surface passivation of silicon which also is non-oxidized (see first paragraph of Introduction on page 9962).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the 1-octadecene hydrocarbon of Ishizaki et al. for said hydrocarbons in composite of Rajesh et al. because the selection of a known material based on its suitability for its intended use, in the instant case a hydrocarbon material for surface passivation of silicon, supports a prima facie obviousness determination (See MPEP 2144.07). 
Rajesh et al. does not disclose wherein the semiconductor includes a silicon nanowire provide on a silicon substrate, wherein the silicon nanowire is embedded in a silicon matrix, and an outermost surface of the semiconductor is a surface of the silicon matrix.
However, Baek et al. discloses a solar cell (see Title) and teaches a semiconductor (such as the combination of components 600, 100, 300, 400, 500, and 200 depicted in Fig. 2b because they include a semiconductor material) including a silicon nanowire (200, Fig. 2b and see [0048-0049] “nanowires 200” “formed of p-type silicon”) provided on a silicon substrate (100, Fig. 2b and see [0047] “100 may be a p-type silicon substrate”), wherein the silicon nanowire is embedded in a silicon matrix (components 300 and 400 are cited to read on the claimed “silicon matrix” because it is a surrounding mass/environment which physically embeds and surrounds the cited silicon nanowire 200 [0050] teaching component 300 as “silicon”), and an outermost surface of the semiconductor is a surface of the silicon matrix (as depicted in Fig. 2b, the outermost surface of component 400 of the cited silicon matrix is an outermost surface of the cited semiconductor).
Baek et al. teaches transparent electrode 400 may be excluded (see [0046]). Baek et al. also teaches a film 700 which also can be used as a passivation layer (see [0064]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected to the cited semiconductor of Baek et al. for the semiconductor cited in the solar cell of Rajesh et al., as discussed above, because the simple substitution of a known element known in the art to perform the same function, in the instant case a semiconductor/silicon solar cell design, is a matter of obviousness (see MPEP 2143 B) and because it would have provided the predictable results of providing passivation for the silicon nanowire solar cell design of Baek et al.

Response to Arguments
Applicant's arguments filed November 10, 2020 have been fully considered but they are not persuasive. 
Applicant argues in the response, including the Declaration Under 37 C.F.R. 1.132, that no teaching in Rajesh suggests the newly added limitation to 1-octadecene. However, this argument is addressed in the rejections of the claims above with citation to an additional reference.
Applicant argues in the response, including the Declaration Under 37 C.F.R. 1.132, that the claims are not obvious over Rajesh and Baek because Rajesh and Baek . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        January 29, 2021